UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4138
HAROLD ALEXANDER BRUNSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                             (CR-01-50)

                  Submitted: November 22, 2002

                      Decided: December 13, 2002

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael A. MacKinnon, Greenville, South Carolina, for Appellant.
Regan Alexandra Pendleton, Assistant United States Attorney, Green-
ville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BRUNSON
                              OPINION

PER CURIAM:

   Harold Alexander Brunson pled guilty pursuant to a written plea
agreement to four counts of various drug and firearm offenses on
August 27, 2001. The district court sentenced Brunson to a 108-
month term of imprisonment. Brunson’s counsel filed a timely appeal
in accordance with Anders v. California, 386 U.S. 738 (1967), assert-
ing that there are no meritorious issues presented on appeal but rais-
ing the questions whether the district court fully complied with Fed.
R. Crim P. 11 and whether Brunson’s plea was knowing and volun-
tary.* This court closely scrutinizes the Rule 11 colloquy and attaches
a strong presumption that the plea is final and binding if the proceed-
ing was adequately conducted in conformance with Rule 11. United
States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992). We conclude
the court followed the requirements of Rule 11 and that Brunson
knowingly and voluntarily entered into his plea.

   Brunson’s plea hearing was conducted in conformity with Rule 11,
and nothing on the record indicates his plea was not knowing or vol-
untary. The district court thoroughly examined Brunson’s competence
and comprehension of the charges levied against him as well as the
voluntariness of his plea. Further, it informed Brunson of his maxi-
mum sentence and fine exposure and fully explained his rights at trial
and the Government’s burden should he decide to forego his plea. The
court also carefully explained the sentencing requirements for each
count. Finally, the court developed an adequate factual basis for the
plea and took care to insure Brunson pleaded guilty to the Govern-
ment’s factual proffer and the allegations in the indictment. Brunson
was advised by counsel at all times. Nothing in his responses indi-
cated confusion or lack of awareness during the plea hearing. His plea
was thus entirely knowing and voluntary.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.

  *Brunson has been notified of his right to file a pro se supplemental
brief, but he has not done so.
                      UNITED STATES v. BRUNSON                         3
Accordingly, we affirm Brunson’s conviction and sentence. We deny
Brunson’s pro se motion for a stay.

   This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED